DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                        TYRONE ROGERS,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                              Appellee.


                          No. 2D21-1908



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Sarasota County; Rochelle T. Curley, Judge.


PER CURIAM.

     Affirmed. See Rogers v. State, 293 So. 3d 1005 (Fla. 2d DCA

2020) (table decision); McDonald v. State, 133 So. 3d 530 (Fla. 2d

DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);
Valdez-Garcia v. State, 965 So. 2d 318 (Fla. 2d DCA 2007); Harris v.

State, 789 So. 2d 1114 (Fla. 1st DCA 2001).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2